Howard, J. orally.
The variances, relied upon, constitute no sufficient defence'. The recital in the contract and the records of the transfer, mentioned in the recital, manifestly show the trade to have been with the plaintiff, and that it related to shares in the Anson Woolen Manufacturing Company.
It is objected that the declaration contains no averment of the identities. But that omission is supplied by the proofs.
The transfer made May 30, would be in force on the 1st of June. As respects time, the transfer was therefore sufficient.
When the plaintiff, through his agent, Gage, demanded pay of the defendant, he ratified Cobb’s doings.
The by-laws required the transfer to be made, not by the owner, but by the treasurer, who thereby became the owner’s agent for that purpose. As to the want of notice, the defendant is presumed to know the mode of transfer, prescribed by the by-laws, and he also knew the time at which it was to be made. Further notice was not required. But, if required, it was sufficiently given by Gage to the defendant.

Default confirmed.